This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BECKER PROPERTIES,

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,680

 5 CAMMIE SENA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Nan G. Nash, District Judge

 9 Becker Properties
10 Albuquerque, NM

11 Pro Se Appellee

12 Cammie Sena
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 FRY, Judge.

17   {1}    Summary dismissal for lack of a final, appealable order was proposed for the

18 reasons stated in the calendar notice. No memorandum opposing summary dismissal

19 has been filed, and the time for doing so has expired. DISMISSED.
1   {2}   IT IS SO ORDERED.



2
3                             CYNTHIA A. FRY, Judge

4 WE CONCUR:



5
6 JAMES J. WECHSLER, Judge


7
8 MICHAEL E. VIGIL, Judge




                               2